Citation Nr: 0844668	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 30 to 
July 31, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The Board remanded 
this case for further development in November 2005.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran does not currently have malaria or any residuals 
for purposes of service connection.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by the veteran's 
active duty service, nor may malaria be presumed to have been 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in November 2003, September 2004, March 
2006 and January 2007 VCAA letters, the appellant was 
notified of the information and evidence necessary to warrant 
entitlement to service connection for malaria.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that in this 
case, the VCAA notices were provided after the initial 
decision; however, the deficiency in the timing of these 
notices was remedied by readjudication of the issues on 
appeal in subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all of the 
following five elements of a service connection claim:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
January 2007 VCAA letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service records, hearing testimony, lay affidavits and a VA 
examination report.  The evidence of record also contains 
medical certificates from private practitioners, which will 
be discussed in detail below.  Per the Board's November 2005 
remand, the RO has attempted to obtain treatment records 
referenced in the certificates to no avail.  The veteran has 
not completed any of the requisite medical releases, nor has 
he submitted any treatment records documenting his claimed 
disabilities.  Moreover, in the January 2007 VCAA letter, the 
RO also requested that the veteran complete a Form 13055 to 
secure certain medical records.  Again, the veteran failed to 
complete the form.  Thus, given the RO's attempts to obtain 
such records, the Board finds that the RO has sufficiently 
complied with its November 2005 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  There is otherwise no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in July 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
malaria.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who served on active 
duty for 90 or more during a period of war or after December 
31, 1946, service connection for malaria may be conceded on a 
presumptive basis when manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a) (3)(4), 3.309(a), (b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record has been reviewed.  In pertinent part, 
a July 1947 Affidavit for Philippine Army Personnel showed 
that the veteran suffered no wounds or illnesses during 
service.  The medical record, however, also includes a copy 
of a July 1947 affidavit from Artemio Ibarra, which was 
submitted in November 2000, stating that he was a registered 
physician who treated the veteran for recurrent malaria from 
August 1945 to December 1945.  Despite attempts to obtain 
treatment records, however, no actual treatment reports from 
this physician are of record.  Further, the veteran has 
indicated that this physician is now deceased and his records 
are unavailable.  

The medical record also contains numerous statements by two 
private practitioners, Felix M. Zano, M.D., and Wilfredo E. 
Cacho, M.D., dated from March 2003 to August 2005, regarding 
treatment for relapses of malaria.  Again, however, despite 
requests from the RO, no actual treatment records from these 
practitioners are of record.  

In his hearing testimony, as well as in numerous other 
statements in the record, the veteran claims that he received 
treatment for malaria during service in July 1945 in the 38th 
Infantry Division United States Medical Dispensary at 
Marikina Rizal.  Nevertheless, there are no service medical 
records to support this contention.  Further, the Board notes 
that in his January 2005 testimony, he indicated that his 
last malaria smear in November 2004 showed negative results.  
Again, however, this record has not been submitted by the 
veteran.  

The veteran has also submitted an April 2001 joint affidavit 
from Federico Limpin and Pablo B. Capati; a March 2003 joint 
affidavit from Julian M. Torres and Juan P. Limpin; and a 
March 2004 joint affidavit from Julian M. Torres and Pablo P. 
Capati.  The affidavits stated that the veteran suffered from 
malaria sometime in May or June 1944 and was discharged from 
service due to recurrent illness.  In October 2000, the 
veteran also submitted a July 1947 joint affidavit from 
Abelardo de Dios and Jose B. Lingad, which indicated that the 
veteran was discharged in August 1945 due to illness that he 
incurred in the line of duty.  A June 1999 affidavit from 
Francisco T. Paule also provided that the veteran was 
discharged in August 1945 due to illness.  

On remand, the veteran was afforded a VA examination in July 
2008.  The claims file was reviewed.  The examiner noted that 
the veteran believed he had had a previous malaria infection 
with recurrence/relapse, but was already cured at present.  
The examiner, however, found no history of relapses.  The 
diagnosis was history of malaria, no clinical manifestation 
at present.  The examiner indicated that two malarial smears 
were done and no blood parasite was seen.  The examiner found 
no current malarial relapses.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review 
and has a high probative value.  

The Board finds that the July 1947 affidavit from Artemio 
Ibarra has no probative value.  Although the date on this 
affidavit is July 1947, the Board finds it significant that 
it was not submitted to the RO until November 2000, over 55 
years after the veteran's discharge from service.  Thus, in 
contrast to the July 1947 Affidavit for Philippine Army 
Personnel, which reflected the veteran's specific denial of 
any diseases suffered during service, the affidavit from 
Artemio Ibarra does not appear to be contemporaneous to the 
veteran's service.  Moreover, there are no treatment records 
available to support the doctor's statements that he treated 
the veteran in 1945 for malaria.  In sum, there are no 
treatment records documenting a diagnosis of or treatment for 
malaria during service, and the July 1947 affidavit from 
Artemio Ibarra, submitted over 50 years later, is in complete 
contradiction to the July 1947 Affidavit for Philippine Army 
Personnel completed by the veteran.  

Moreover, the subsequent certificates from Drs. Zano and 
Cacho indicating that the veteran suffered from malarial 
relapses also have little probative value.  Significantly, 
again, there are no treatment records from either physician, 
specifically to include blood smears, to document the 
veteran's relapses in malaria.  Further, there is no evidence 
that either physician reviewed the veteran's records.  In 
contrast, the July 2008 VA examination, after reviewing the 
claims file, thoroughly examining the veteran, and obtaining 
blood work, found that the veteran did not suffer from 
current malarial relapses. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for malaria is not 
warranted.  There is no credible evidence showing that the 
veteran suffered from malaria during active service or within 
one year of discharge.  Importantly, the July 2008 VA 
examination found no evidence of current malarial relapses.  
This conclusion was supported by two blood smears.  In other 
words, there is no competent medical evidence that the 
veteran currently suffers from malaria.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has also considered the lay affidavits submitted by 
the veteran; however, the affidavits from Julian M. Torres 
and Pablo P. Capati indicating that the veteran suffered from 
malaria sometime in May or June 1944, have no probative value 
because they refer to a period prior to the veteran's 
recognized service.  Moreover, the affidavits of Abelardo de 
Dios and Jose B. Lingad, as well as Francisco T. Paule, also 
have no probative value because they only refer to a generic 
illness, not malaria.  Further, they are contradicted by the 
contemporaneous affidavit signed by the veteran in July 1947.  
Significantly, none of these persons have been identified as 
medical doctors and, thus, as discussed in more detail below, 
they are not competent to diagnose malaria or link it to 
service.  

Further, the Board acknowledges the veteran's hearing 
testimony and statements indicating that he had malaria in 
service; however, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation.  Lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, there is no competent medical evidence that 
the veteran suffered from malaria while in service, or within 
one year of discharge.  Here, the veteran and the lay persons 
who have submitted affidavits of record are competent to say 
that he experienced symptoms while in service; however, as 
blood work is required, malaria is not subject to lay 
diagnosis.  The veteran and the other lay persons have not 
demonstrated that they have the expertise required to 
diagnose malaria and link it to service.  The veteran's 
contentions have been carefully considered, but they are 
outweighed by the competent medical evidence of record, 
specifically, the July 2008 VA examination.  

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for malaria is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


